Case 1:21-cv-00279-CFC Document 7 Filed 04/13/21 Page 1 of 5 PagelD #: 39

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

MELVYN KLEIN, Derivatively On
Behalf Of BLUEBIRD BIO, INC.,

)
)
)
Plaintiff, )
)
v. ) C.A. No. 21-279-CFC
)
NICK LESCHLY, MARK VACHON, )
JOHN O. AGWUNOBI, WENDY L. )
DIXON, DANIEL S. LYNCH, )
WILLIAM R. SELLERS, AND CHIP )
BAIRD, )
)
Defendants, )
)
-and- )
)
)
)
)

BLUEBIRD BIO, INC.,

Nominal Defendant.

)
STIPULATION AND pnoposenfonner TO GOVERN

ACCEPTANCE OF SERVICE AND TRANSFER VENUE
Plaintiff Melvyn Klein (“Plaintiff”) and Defendants Nick Leschly, Mark
Vachon, John O. Agwunobi, Wendy L. Dixon, Daniel S. Lynch, William R. Sellers,
and Chip Baird (collectively, the “ Individual Defendants”) and nominal defendant
bluebird bio, Inc. (“bluebird,” and together with Plaintiff and the Individual

Defendants, the “Parties”), by and through their undersigned counsel, hereby
Case 1:21-cv-00279-CFC Document 7 Filed 04/13/21 Page 2 of 5 PagelD #: 40

stipulate and agree as follows and jointly request that the Court enter the below Order
approving this Stipulation:

WHEREAS, on February 24, 2021, Plaintiff filed the above-captioned
derivative action asserting a claim under Section 10(b) and 21D of the Securities
Exchange Act of 1934, and Rule 10b-5 promulgated thereunder, a claim of breach
of fiduciary duty, and a claim of corporate waste (the “Complaint,” D.I. 1);

WHEREAS, the Parties have conferred and agree that this case should be
transferred to the United States District Court for the District of Massachusetts
pursuant to 28 U.S.C. § 1404(a) for at least the following reasons:

1. The Individual Defendants reside and/or work in Massachusetts, and
bluebird bio, Inc. is a Delaware corporation with its corporate headquarters in
Cambridge, Massachusetts. See Ahrens v. CTI BioPharma Corp., 2016 WL
2932170, at *4 (S.D.N.Y. May 19, 2016) (“While there is no per se rule requiring or
presumptively favoring the transfer of a securities-fraud action to the district where
the issuer is headquartered, such transfers to the issuer’s home district are routine as
a practical matter.”) (internal citations omitted);

2. The Parties agree that transferring this case to the United States District
Court for the District of Massachusetts is in the interest and the convenience of the
Parties and witnesses, likely most of whom are located in Massachusetts. See Blass

v. Capital Int'l Sec. Grp., 2001 WL 301137 (E.D.N.Y. Mar. 23, 2001)
Case 1:21-cv-00279-CFC Document 7 Filed 04/13/21 Page 3 of 5 PagelD #: 41

(“Convenience of witnesses is usually the most important consideration in analyzing
a motion to transfer under § 1404(a).”); see also In re Global Cash AccessHoldings,
Inc. Sec. Litig., No. 08 Cv. 3516, 2008 WL 4344531, at *4 (S.D.N.Y. Sept. 18, 2008)
(“The [c]onvenience of both the party and non-party witnesses is probably the
single-most important factor in the analysis of whether transfer should be granted.”)
(internal citations omitted);

3. The above-captioned case is related to the securities class action
pending in the United States District Court for the District of Massachusetts,
captioned Leung v. bluebird bio, Inc., Case No. 1:21-cv-10335; and

4. The securities claims in the above-captioned action could have been
brought in the United States District Court for the District of Massachusetts under
28 U.S.C. § 1391(b)(1) because a substantial part of the events allegedly giving rise
to the claim occurred in the District of Massachusetts.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and
respectfully requested, by the parties hereto, by and through their undersigned
counsel, subject to the approval of the Court, that:

1. The Undersigned attorneys for Defendants are authorized to and hereby
accept service of the Complaint on behalf of all Defendants;

2. Pursuant to 28 U.S.C. § 1404, the above-captioned matter shall be

transferred to the United States District Court for the District of Massachusetts; and
Case 1:21-cv-00279-CFC Document 7 Filed 04/13/21 Page 4 of 5 PagelD #: 42

3. Upon the transfer of this action to the United States District Court for
the District of Massachusetts, the Parties shall confer and make a joint proposal to

the transferee Court regarding the regarding a schedule for the orderly progress of

these proceedings.

/s/ Ryan M. Ernst
Ryan M. Ernst (No. 4788)

BIELLI & KLAUDER, LLC
1204 N. King Street
Wilmington, DE 19801
Telephone: (302) 803-4600
Facsimile: (302) 397-2557
Email: rernst@bk-legal.com

OF COUNSEL:

Thomas J. McKenna

Gregory M. Egleston

GAINEY MCKENNA & EGLESTON
501 Fifth Avenue, 19th Floor
New York, NY 10017
Telephone: (212) 983-1300
Facsimile: (212) 983-0383
Email: tjimckenna@gme-law.com
Email: gegleston@gme-law.com

Attorneys for Plaintiff

April 9, 2021

/s/ Nicole K. Pedi

Rudolf Koch (# 4947)
Matthew D. Perri (#6066)
Nicole K. Pedi (#6236)
RICHARDS LAYTON & FINGER, P.A.
One Rodney Square

920 North King Street
Wilmington, DE 19801
(302) 651-7700
koch@rlf.com
perri@rlf.com
pedi@rlf.com

OF COUNSEL:

Deborah S. Birnbach

Jennifer B. Luz

GOODWIN PROCTER LLP

100 Northern Avenue

Boston, MA 02210
617-570-1000
DBirnbach@goodwinlaw.com
JLuz@goodwinlaw.com

Attorneys for Defendants and Nominal
Defendant
Case 1:21-cv-00279-CFC Document 7 Filed 04/13/21 Page 5 of 5 PagelD #: 43

SO ORDERED this_/£ May of Aare , 2021.

Ye f #

United States District Judge
